Title: To John Adams from Joseph Warren, 20 May 1775
From: Warren, Joseph
To: Adams, John


     
      Cambridge May. 20th. 1775
      Dear Sir
     
     Having wrote fully upon several Subjects to Mr. Hancock and Mr. Adams, upon several Matters which they will communicate to you, I can only add here that I Yesterday heard from your Family at Braintree were all in Health. A person having brought me a Letter from your Lady to me recommending one of your Brothers to be a Major in one of the Regiments, I am sorry the Letter did not arrive sooner, but I shall do all in my Power to obtain such a place for him yet, as he is the Brother of my Friend, and I hear is a worthy Man. I am Dear Sir most sincerely, Your Friend & Humble Servt.
     
      Joseph Warren
     
    